DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the over-fitting issue" “the basic form”, “the numbers and types”, “the number of iterations”, “the optimization stopping criteria”,  “the types of design constraints”, “the types of constraint-handling techniques”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites a number of antecedent terms such as “said the internal exponents”, “said the internal weights”, the neurons of artificial neural networks contain…”, etc.  A claim term referred to as “said” or “the” must refer to a previously introduced concept in the claim.  With respect to claim 10 it is unclear if the claim was intended to depend from claim 1 or to be a wholly independent claim.  Therefore it is unclear if a number of the terms in claim 10 lack antecedent basis.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mathematical concepts, i.e., mathematical relationships, formulas or equations and mental processes of observation, evaluation, judgement. This judicial exception is not integrated into a practical application because the claim as a whole does not integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional elements apart from the judicial exception are recited by the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothschild (US 2004/0059518).

Regarding claim 1, Rothschild discloses a computing system, comprising:
at least one row and multiple blocks, wherein the basic form of each block represents an individual mathematical equation comprising at least an external weight, an external exponent, an intercept, internal weights, internal exponents, internal universal arithmetic operators, and a function, wherein each two blocks are connected by an external universal arithmetic operator (See Fig 1 and [0055-0067] deriving a mathematical function from the data that best fits the data.);
an initialization stage to define the parameters of said the computing system and two embedded global mixed-integer and local gradient-based optimization algorithms, which includes the number and types of said functions, the number and types of said the internal and external universal arithmetic operators, the number of rows and blocks used in said the computing system, the lower and upper limits of each variable used in said blocks, the number of iterations, the optimization stopping criteria, the types of design constraints, the types of constraint-handling techniques, and the types of said global mixed-integer and local gradient-based optimization algorithms (See [0053-0054] a first step of determining a most important variable and determining a function that best describes a relationship of X1 to dependent variable y, see Table 1. Then, See [0056-0059] determining a second most important variable and so on. See [0064-0065] determining a best fit until all independent variables are added to the model);
a building stage that uses said global mixed-integer optimization algorithm to heuristically build many mathematical equations through a random selection process of functions, arithmetic operators, and coefficients (See Table 1 and [0054] determining a function that best describes a relationship between Xn and Y. See also [0060]);
a tuning stage that uses said local gradient-based optimization algorithm to tune some or all the mathematical equations generated in said the building stage, wherein the best or even all the tuned said mathematical equations can be recycled again in the next iteration of said the building stage (See [0067] coefficients are determined for fitting Xn and new coefficients are determined with each iteration of the process); and
a testing and validation stage to evaluate the performance obtained in said the building stage and said the tuning stage, wherein the original data can be split into three parts for training, testing, and validation purposes to solve the over-fitting issue (See Fig 1 and [0053-0071]).

Regarding claim 2, Rothschild further discloses the basic model of each said block of claim 1 has the ability to generate almost infinite number of mathematical equations by varying the values and types of said the external weight, said the external exponent, said the intercept, said the internal weights, said the internal exponents, said the internal universal arithmetic operators, and said the function (See [0054-0059] and Table 1).


Regarding claim 3, Rothschild discloses the basic forms of said the mathematical equations of claim 2 are expressed by multiplying said the external weight by said the function (See [0096]).

Regarding claim 4, Rothschild further discloses the function of claim 3 is a dependent variable, comprising at least said the intercept, said the internal weights, and said the internal exponents (See [0054]).

Regarding claim 5, Rothschild further discloses The intercept and said the internal weights of claim 4 are mathematically connected through said the internal universal arithmetic operators (See [0054-0060] [0065-0067]).

Regarding claim 6, Rothschild further discloses the internal weights of claim 5 are multiplied by their corresponding predictors, wherein said the predictors comprises of said the internal exponents (See [0063-0065]).

Regarding claim 7, Rothschild further discloses additional internal functions can be embedded in the place of said the external weight, said the external exponent, said the intercept, said the internal weights, and said the internal exponents used in each said block of claim 2 for more advanced structures of said the computing system (See [0054] Table 1 and [0059]).

Regarding claim 8, Rothschild further discloses the basic mathematical equations of claim 2 can be replaced with other more advanced mathematical expressions (See [0054-0059] using higher term polynomials etc.).

Regarding claim 9, Rothschild further discloses the computing system of claim 1 can be used to perform many applications, including function approximation, estimation, regression, prediction, forecasting, clustering, categorization, anomaly detection, mathematical simplification, mathematical complication, and high-dimensional problem visualization (See [0007]).

Regarding claim 11, Rothschild further discloses the output of each leading said block of said the computing system of claim 1 can be recycled again to the lagging said blocks located in different said rows, to have a recurrent structure of said the computing system (See [0034]).

Regarding claim 12, Rothschild further discloses the computing system of claim 1 can act as said mathematical simplification unit if one or few number of said blocks are used (See [0035-0036] and [0059]).

Regarding claim 13, Rothschild further discloses the computing system of claim 1 can act as said mathematical complication unit if many said blocks are used (See [0035-0036] and [0059]).

Regarding claim 14, Rothschild further discloses the computing system of claim 1 can be extended by adding an additional simplification unit to do a further simplification on the terms of said the mathematical equations, wherein some said terms could be collected during the simplification process (See [0035-0036] and [0059]).

Regarding claim 15, Rothschild further discloses the computing system of claim 1 can be extended by an additional complication unit to do a further complication on the terms of said the mathematical equations, wherein some said terms could be expanded during the complication process (See [0035-0036] and [0059]).

Regarding claim 16, Rothschild further discloses universal function transformation units can be established by re-arranging said the blocks of said the computing system of claim 1 to modify the original said predictors and change said the data size (See [0053-0067] independent variables are combined through addition).


Regarding claim 17, Rothschild discloses the features as analyzed with respect to claim 1 and further discloses methods of hybridizing universal function transformation units, said methods comprising: different types of linear regression analysis; different types of non-linear regression analysis; different types of support vector machines; different types of said artificial neural networks; and different types of other machine learning algorithms (See [0053] linear and non linear functions).

Regarding claim 18, Rothschild further discloses the universal function transformation units of claim 15 can be used to reduce the dimension of objective functions and constraints of high-dimensional optimization problems by considering the output of said the blocks as the values of new independent variables, wherein the number of said the blocks should be less than said the dimension of said high-dimensional optimization problems (See [0033-0037]).

Regarding claim 19, Rothschild further discloses the dimension reduction of claim 18 can be used to visualize high-dimensional functions in two-dimensional plots if only one said block is used as an independent variable of said mathematical equations generated by said the computing system, and animated said two- dimensional plots can also be visualized by using two said blocks wherein the second said block is used as a time variable (See [0007] [0011] applicable to two and three dimensional curve fitting).

Regarding claim 20, Rothschild further discloses the dimension reduction of claim 18 can be used to visualize high-dimensional functions in three-dimensional plots if only two said blocks are used as two independent variables of said mathematical equations generated by said the computing system, and animated said three-dimensional plots can also be visualized by using three said blocks wherein said the time variable is defined as the output of the third said block (See [0007] [0011] applicable to two and three dimensional curve fitting).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425